Case 1:19-cv-20035-UU Document 5 Entered on FLSD Docket 01/25/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 1:19-cv-20035-UU

 WORLD FUEL SERVICES (SINGAPORE) PTE LTD., et al.,

        Plaintiffs,
 v.

 HHL ELBE SHIPPING LIMITED, et al.,

        Defendants.
                                                  /

                                    ORDER DISMISSING CASE

        THIS CAUSE comes before the Court upon Plaintiffs’ Notice of Settlement and

 Voluntary Dismissal (the “Notice”). D.E. 4. The Court has considered the Notice, the pertinent

 portions of the record, and is otherwise fully advised in the premises. On January 24, 2019,

 Plaintiff filed the Notice, notifying the Court that Plaintiff stipulated to the dismissal of the

 instant action. D.E. 4. As Plaintiff did not specifically denote that the case is dismissed with

 prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(B), the dismissal is without

 prejudice. Accordingly, it is

        ORDERED AND ADJUDGED that the case is DISMISSED WITHOUT PREJUDICE.

 The Clerk of Court SHALL administratively close this case. All future hearings are

 CANCELLED and all pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of January, 2019.

                                                      _______________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf
